EXHIBIT 99.1 MARTEN TRANSPORT ANNOUNCES FOURTH QUARTER AND YEAR END RESULTS; 2010 fourth quarter net income improves 22.2%; 2010 net income rises 21.4% MONDOVI, Wis., January 25, 2011 (GLOBE NEWSWIRE) Marten Transport, Ltd. (Nasdaq/GS:MRTN) today reported a 22.2% increase in net income to $5.2 million, or 24 cents per diluted share, for the fourth quarter ended December 31, 2010, from $4.3 million, or 19 cents per diluted share, for the fourth quarter of 2009.For 2010, net income increased 21.4% to $19.7 million, or 90 cents per diluted share, from $16.3 million, or 74 cents per diluted share, for 2009. Operating revenue, consisting of revenue from truckload and logistics operations, increased to $136.6 million in the fourth quarter of 2010 from $128.7 million in the 2009 quarter.In 2010, operating revenue increased to $516.9 million from $505.9 million in 2009.Operating revenue, net of fuel surcharges,increased 3.3%to $115.8 million in the 2010 quarter from $112.1 million in the 2009 quarter and decreased 2.0% to $441.0 million in 2010 from $450.1 million in 2009.Operating revenue included fuel surcharges of $20.8 million for the fourth quarter of 2010, compared with $16.6 million in the 2009 quarter, and $75.9 million for 2010, compared with $55.7 million for 2009. Operating expenses as a percentage of operating revenue, with both amounts net of fuel surcharge revenue, improved to 92.2% for the fourth quarter of 2010 from 92.8% for the fourth quarter of 2009, and improved to 92.0% for 2010 from 93.5% for 2009.The ratio for 2010 was our best since 2006. Chairman and Chief Executive Officer Randolph L. Marten said, “We are pleased to report increased profitability, in spite of rising fuel prices.Our ongoing transformation into a multi-faceted business model continues to produce positive results through its focus on growth in our intermodal, brokerage, regional and international operations. “Both the brokerage and intermodal components of our logistics segment contributed to improved revenue.Logistics revenue, net of intermodal fuel surcharges, grew by $4.9 million in the fourth quarter of 2010 over the 2009 quarter, and by $12.1 million in 2010 over 2009.The increase in logistics revenue in the fourth quarter of 2010 was driven by a 15.9% increase in our intermodal revenue, a 26.5% increase in our brokerage services and a 12.8% increase in the revenue associated with our 45% interest in MW Logistics, LLC, a third-party provider of logistics services. “Our expanding regional operations contributed to a 5.9% fourth-quarter increase in our average truckload revenue, net of fuel surcharges, per tractor per week over last year’s fourth quarter, and a 5.2% increase in 2010 over 2009.We have increased our regional operations to 51.8% of our truckload fleet as of December 31, 2010 from 25.9% as of a year earlier.” Marten Transport, with headquarters in Mondovi, Wis., is one of the leading temperature-sensitive truckload carriers in the United States.Marten specializes in transporting and distributing food and other consumer packaged goods that require a temperature-controlled or insulated environment.Marten offers service in the United States, Canada and Mexico, concentrating on expedited movements for high-volume customers.Marten’s common stock is traded on the Nasdaq Global Select Market under the symbol MRTN. This press release contains certain statements that may be considered forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. These statements by their nature involve substantial risks and uncertainties, and actual results may differ materially from those expressed in such forward-looking statements. Important factors known to the Company that could cause actual results to differ materially from those discussed in the forward-looking statements are discussed in Item 1A of the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. The Company undertakes no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. CONTACTS: Tim Kohl, President, and Jim Hinnendael, Chief Financial Officer, of Marten Transport, Ltd., 715-926-4216. 2 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) December 31, December 31, (In thousands, except share information) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Receivables: Trade, net Other Prepaid expenses and other Deferred income taxes Total current assets Property and equipment: Revenue equipment, buildings and land, office equipment and other Accumulated depreciation ) ) Net property and equipment Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Checks issued in excess of cash balances $ $ Accounts payable and accrued liabilities Insurance and claims accruals Current maturities of long-term debt Total current liabilities Long-term debt, less current maturities - 71 Deferred income taxes Total liabilities Stockholders’ equity: Marten Transport, Ltd. stockholders’ equity: Preferred stock, $.01 par value per share; 2,000,000 shares authorized; no shares issued and outstanding - - Common stock, $.01 par value per share; 48,000,000 shares authorized; 21,950,252 shares at December 31, 2010, and 21,885,073 shares at December 31, 2009, issued and outstanding Additional paid-in capital Retained earnings Total Marten Transport, Ltd. stockholders’ equity Noncontrolling interest Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ 3 MARTEN TRANSPORT, LTD. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended December 31, Year Ended December 31, (In thousands, except per share information) OPERATING REVENUE $ OPERATING EXPENSES (INCOME): Salaries, wages and benefits Purchased transportation Fuel and fuel taxes Supplies and maintenance Depreciation Operating taxes and licenses Insurance and claims Communications and utilities Gain on disposition of revenue equipment ) Other Total operating expenses OPERATING INCOME NET INTEREST EXPENSE (INCOME) 10 13 ) 32 INCOME BEFORE INCOME TAXES Less:Income before income taxes attributable to noncontrolling interest INCOME BEFORE INCOME TAXES ATTRIBUTABLE TO MARTEN TRANSPORT, LTD. PROVISION FOR INCOME TAXES NET INCOME $ BASIC EARNINGS PER COMMON SHARE $ DILUTED EARNINGS PER COMMON SHARE $ DIVIDENDS PAID PER COMMON SHARE $ $
